VICKERY, PJ.
The basis of the claim in the petition in error is that, inasmuch as the defendant below, the plaintiff in error here, had no money or property at the time the order for alimony was made, it was ineffectual and void. In other words, that his future earnings could not be taken into consideration in order to make an alimony order.
The plaintiff in error failed to appear in court, and we not do know just what his argument is, but it surely cannot be possible that a man might be earning large sums of money in the way of salary, and even though he did not have any property or money at the time the decree was entered, he would be immune from the legal obligation imposed upon him to support his wife and children, if there were any.
We think the law is well settled that alimony may be allowed to a wife or husband out of the future earnings of the recalcitrant party, and such is the force and effect of the decision of our Supreme Court in the case of Lape vs. Lape, 99 OS., 143.
We think this is conclusive of the question involved in the instant case, and the Common Pleas Court did not commit any error, and the judgment below will be affirmed.
Sullivan and Levine, JJ., concur.